ACCEPTED
                                                                                 03-13-00370-CV
                                                                                         8116478
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            12/7/2015 1:35:07 PM
                                                                               JEFFREY D. KYLE

                     No. 03-13-00370-CV                                                   CLERK




                                                                 FILED IN
                     In The Court Of Appeals              3rd COURT OF APPEALS
              For The Third Court Of Appeals District         AUSTIN, TEXAS
                                                          12/7/2015 1:35:07 PM
                           Austin, Texas
                                                            JEFFREY D. KYLE
                                                                  Clerk


            The State Board for Educator Certification,

                            Appellant,
                                v.
                        Erasmo Montalvo,

                             Appellee




 ON APPEAL FROM THE 200TH DISTRICT COURT, TRAVIS COUNTY, TEXAS
            TRIAL COURT CAUSE NO. D-1-GN-12-002991


APPELLEE’S UNOPPOSED MOTION TO EXTEND TIME TO FILE
              MOTION FOR REHEARING


               BRIM ARNETT & ROBINETT, P.C.
                         Mark Robinett
                     State Bar No. 17083600
                2525 Wallingwood Drive, Bldg. 14
                      Austin, Texas 78746
                   Telephone: (512) 328-0048
                    Facsimile: (512) 328-4814

                   Counsel for Erasmo Montalvo
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 49.8, Erasmo Montalvo, Appellee, files his Unopposed

 Motion to Extend Time to File Motion for Rehearing.

        Montalvo’s Motion for Rehearing is currently due on December 15, 2015.

        Counsel for Montalvo requests a 14-day extension of time to file his Motion for

 Rehearing, making the it due on December 13, 2015. This is the first request for extension of

 time to file the Motion for Rehearing.

        Counsel for Montalvo relies on the following reasons to explain the need for the

 requested extension:

             The Opinion in this cause was issued on November 24, 2015, two days before

               Thanksgiving, while counsel for Montalvo, Mark Robinett, was on vacation

             Counsel has had a busy schedule since returning from vacation, including out of

               town administrative conferences and preparation for a hearing on the due date for

               the Motion for Rehearing at the State Office of Administrative Hearings.

             Counsel has been suffering from a minor illness for the three days prior to filing

               this motion.

       Counsel for Montalvo seeks this extension of time to be able to prepare an appropriate

 brief to aid this Court in its analysis of the issues presented. This request is not sought for

 delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the counsel signing

this motion; therefore no verification is necessary under Texas Rule of Appellate Procedure 10.2.

                                     PRAYER FOR RELIEF

        For the reasons set forth above, Erasmo Montalvo, Appellee, requests that this Court


                                                 2
grant his Unopposed Motion to Extend Time to File Motion for Rehearing and extend the

deadline for filing that Motion to December 23, 2015.

                                                  Respectfully submitted,

                                                  BRIM ARNETT ROBINETT
                                                  CONNERS & MCCORMICK, P.C.

                                                  /s/ Mark W. Robinett
                                                  Mark W. Robinett
                                                  State Bar No. 17083600
                                                  2525 Wallingwood Drive, Bldg. 14
                                                  Austin, Texas 78746
                                                  Telephone: (512) 328-0048
                                                  Facsimile: (512) 328-4814

                                                  Attorney for Erasmo Montalvo



                            CERTIFICATE OF CONFERENCE

       Pursuant to TEX. R. APP. P. 10.1(5), I certify that appellant’s counsel has conferred
with opposing counsel who indicated that she did not oppose this motion.

                                                    /s/ Mark W. Robinett
                                                   Mark W. Robinett




                                              3
                                CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that on December 7, 2015, a copy of this motion
was sent via the Court’s electronic filing system and via facsimile to the following:

                                                   Ellen Sameth
                                                   Assistant Attorney General
                                                   Counsel for The State Board for Educator
                                                   Certification




                                           /s/ Mark W. Robinett
                                            Mark W. Robinett




                                               4
5